Citation Nr: 0603227	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   
Procedural History

The veteran served on active duty from April 1952 until 
November 1954.    

In April 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The August 2001 
rating decision granted service connection for PTSD; a 30 
percent disability rating was assigned.  The veteran 
disagreed with the rating assigned in the August 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in July 2002.

The veteran originally was original scheduled for a regional 
office hearing in September 2002.  However, in August of 
2002, the veteran's representative submitted correspondence 
indicating that the veteran was cancelling this hearing.  No 
additional hearing has been requested by the veteran.  

Issues not on appeal 

In a September 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of a 
heart condition claimed as secondary to PTSD and a claim of 
entitlement to a total rating based on individual 
unemployability (TDIU).  The veteran filed a notice of 
disagreement as to the secondary service connection claim 
only.  A Statement of the Case was issued in February 2005; 
however, the veteran did not perfect an appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2005).



Subsequently, in September 2005, the veteran's representative 
submitted written argument which the RO has interpreted to 
include a request to re-open the veteran's previously denied 
claim of entitlement to service connection of a heart 
condition, claimed as secondary to PTSD.  As that matter has 
not yet been adjudicated by the Agency of Original 
Jurisdiction, it is referred to the RO for appropriate 
action.    


FINDING OF FACT

The veteran's PTSD manifests by depression, problems sleeping 
and some difficulty with irritability dealing with others, 
which is productive of slightly reduced reliability and 
productivity and low to moderate interference in his ability 
to interact effectively.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating higher 
than the currently assigned 30 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
PTSD.  He contends, in substance, that his symptoms are more 
severe than those contemplated in the currently assigned 30 
percent rating. 
 
In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the May 2002 SOC 
and the subsequent SSOCs.  Specifically, the May 2002 SOC 
detailed the evidentiary requirements for an increased 
disability rating for PTSD.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated April 
19, 2001 whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The April 2001 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  It's still  
your responsibility to make sure these records are received 
by us." 
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "Tell us ...of the information you 
want us to obtain by completing the attached form."  The 
letter further advised the veteran that he could submit the 
evidence directly himself instead of requesting that VA get 
the evidence for him.  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The Board notes that at the time of the April 2001 VCAA 
letter the veteran was seeking entitlement to service 
connection of PTSD.  However, an additional VCAA letter 
targeted towards the later-raised claim of entitlement to an 
increased rating is not required.  See VAOGPREC 8-03 [where 
VA receives a notice of disagreement that raises a new issue, 
VA is not required to provide notice of the information and 
evidence necessary to substantiate the newly raised issue].  
Moreover, as discussed above, notice of the evidence and 
criteria necessary to establish entitlement to an increased 
rating was clearly made to the veteran in the subsequent SOC 
and SSOCs.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
several private medical opinions and records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for a VA medical examination and 
opinion in May 2001.   The contents of this examination 
opinion will also be discussed below.  This medical report 
reflects that a medical professional reviewed the veteran's 
past medical history in reaching his conclusions about the 
status and severity of the veteran's PTSD.  

The Board has considered remanding the matter for an 
additional VA examination as suggested by the January 2006 
written argument of the veteran's representative.    

The May 2001 examiner noted that the veteran "was without 
copies his C-file".  However, the examination report 
indicates that the examiner reviewed the veteran's "medical 
record and computer records."  Review of the claims folder, 
per se, is not a legal requirement.  The veteran's prior 
medical history and VA treatment records were in fact 
reviewed by the examiner.  It appears that the examiner 
reviewed sufficient materials with which to make a reasoned 
conclusion, and another examination, with the claims folder 
present, is therefore not necessary.  

The Board notes that the May 2001 examination is nearly five 
years old.  
The question thus arises as to whether another VA examination 
is necessary.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  However, it does not appear that the veteran is 
contending that his symptomatology has changed since the May 
2001 examination.  His major contention is that PTSD caused 
him to develop heart disease.  As discussed in the 
Introduction section above, the veteran has initiated a 
secondary service-connection claim regarding the 
relationship, if any, between heart disease and PTSD; that 
claim is not presently before the Board.  

Crucially, with respect to the matter of a more current 
examination, the veteran does not appear to be receiving any 
ongoing treatment for his PTSD.  He has been and is receiving 
prescription medication for his disability, which has not 
changed.  There is no suggestion in the record that the PYSD 
has become worse since may 1991.   As such, it does not 
appear that the May 2001 VA examination is too stale to 
adequately portray the veteran's current symptomatology.   
Therefore, the Board finds that a remand for an additional 
medical examination is not warranted.  

Significantly, in July 2003, the veteran's representative 
requested that the veteran's claim be expedited due to the 
veteran's advancing age and health concerns.  Under these 
circumstances, it does not appear that the continued delay 
which would be inherent in a remand for an unnecessary 
examination would be in the veteran's best interest.  See 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist 
is not a license for a "fishing expedition"].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
provided sworn testimony.  He originally elected a personal 
hearing, but advised by August 2002 correspondence that he 
wished to cancel the hearing.  He has not requested that the 
cancelled hearing be rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

Specific schedular criteria

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires: 

Occupational and social impairment with 
an occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; 
mild memory loss (such as forgetting 
names, directions, and recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment in short-term and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; or difficulty in 
establishing and maintaining effective 
work relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.



Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Associations 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members). GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships. Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute). A GAF score of 1 to 10 is assigned when the person 
is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran is seeking an increased initial disability rating 
for his service-connected PTSD, which is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  He essentially contends that the 
symptomatology associated with his PTSD is more severe than 
is contemplated by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.  

As has been alluded to in the Board's VCAA discussion above, 
the veteran evidently does not see medical treatment for his 
PTSD.  His treating physician, A.D.A., M.D., described the 
veteran's current PTSD symptoms as "nightmares, tachycardia, 
sleeplessness and withdrawal."  [The Board interprets the 
word "withdrawal" to mean social isolation.]  Overall, this 
symptom description appears to be congruent with the 
assignment of a 30 percent rating in that it mentions 
symptoms such as depression and chronic sleep impairment and 
does not mention symptoms consistent with the assignment of a 
50 percent or higher rating, such as impaired memory, 
judgement, or abstract thinking.  The criteria for a 50 
percent rating will be addressed in greater detail 
immediately below.

In order to be assigned the next higher 50 percent disability 
rating there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.

With respect to evidence of occupational impairment and 
difficulty in establishing and maintaining effective work 
relationships, the Board notes that according to the 
veteran's November 1976 application for a non-service 
connected pension, he retired in 1976, some twenty years 
after his separation from service, due to the effects of a 
back injury.  There is of record no specific evidence, then 
or now, of occupational impairment due to PTSD.
   
Moreover, the medical evidence of record does not show 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech.  The May 2001 VA examiner found that the 
veteran's speech was proper in affect, tone and rate and that 
his thought process was relevant and goal-directed.  Insight 
and judgment were termed good.  

The veteran has noted that he has no friends [which is 
congruent with Dr. A.D.A.'s comment concerning 
"withdrawal"], but that he has maintained a marriage 
relationship for over fifty years and can engage in social 
interactions with a neighbor and through weekly church 
attendance.  Accordingly, the evidence demonstrates that the 
veteran has suffered  some social impairment, but there has 
been an ability to maintain familial relationships and to 
maintain certain social activities.  There is thus some 
evidence of difficulty in maintaining effective 
relationships.  

The evidence also does not show difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory attributable to PTSD.  With respect to understanding 
complex commands, the Board notes that the May 2001 VA 
examiner has indicated that the veteran reports having a 
third grade education and the inability to read and write.  
This clearly has nothing to do with PTSD.  
Dr. W.W.W., in a May 2002 progress note, indicated that the 
veteran "seems slow", but he did not mention PTSD or indeed 
any psychiatric problem as being the cause.
 
The veteran reports impairment of short-term memory in that 
he complains of forgetting where he is going when driving.  
With respect to short-term memory loss, the Board notes that 
the veteran has a history of stroke.  The Board is precluded 
from differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, 
any evidence of short term memory loss is being attributed to 
the veteran's service-connected PTSD.  

However, the criteria for a 50 percent disability rating 
requires a finding of disturbances in the veteran's short 
term and long term memory.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Mild memory loss, such as forgetting directions, calls for a 
30 percent rating.

There is not of record medical evidence demonstrating the 
existence of a disturbance in the veteran's long term memory.  
None was referenced in the May 2001 VA examination or the 
April 2003 private physician's letter.  Indeed, 
the May 2001 VA examiner did not find any indication of 
trouble with the veteran's long-term memory; and contained 
within the examination report is a detailed account of the 
veteran's pre-military, military and post-military history 
from the veteran himself.   This is not indicative of any 
disturbance in the veteran's long term memory; quite the 
contrary appears to be true.  Accordingly, the memory 
disturbance criteria for the assignment of the 50 percent 
disability rating are also not met. 

The Board notes that the medical evidence, including the 
April 2003 letter from 
Dr. A.D.A., does not show that the veteran reports ongoing 
panic attacks.  Dr. A.D.A. does indicate that the veteran is 
depressed, which is indicative of     
disturbances of motivation and mood.

At the time of the May 2001 VA examination, a GAF score of 56 
was assigned.  As has been discussed above, this score is 
indicative of moderate symptoms.  

As has been alluded to above, the veteran has not sought 
medical treatment from VA for psychiatric symptomatology.  
Moreover, in his communication to VA in connection with this 
appeal he has not described any psychiatric problems 
specifically.  As noted above, his chief contention appears 
to be that his PTSD caused or aggravated his cardiovascular 
disease.    

In this case, the overall picture of the veteran's 
symptomatology more closely corresponds to the currently 
assigned 30 percent disability rating.  As discussed in 
greater detail above, the evidence of record does not 
indicate severe disturbances of speech or thought, does not 
indicate long term memory problems, difficulty in 
understanding complex commands, impaired judgment or impaired 
abstract thinking.   The general presentation is one of an 
individual who is functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  Specifically, 
at the May 2001 VA examination the examiner noted that the 
veteran was casual and well-groomed and able to maintain 
appropriate eye contact. 

The veteran is depressed and has difficulty sleeping; 
however, such symptoms fall within the criteria for the 
currently assigned 30 percent rating.   Moreover, the 
currently assigned 30 percent disability rating contemplates 
anxiety and the mild memory loss such as forgetting names, 
directions, and recent events as reported by the veteran at 
his examination.  

The Board observes that the even more stringent requirements 
for disability ratings in excess of 50 percent are obviously 
also not met.  

The Board has considered the veteran's representative's 
September 2005 written argument that the May 2001 VA 
examination showed suicidal ideation and that due to that 
symptom alone a 70 percent disability rating must be 
assigned.  The Board has reviewed the May 2001 VA examination 
in detail and notes that the veteran reported thoughts of 
killing himself and had one episode of suicidal ideation "a 
long time ago".  However, his current mental status 
examination included a denial of suicidal ideation.  The 
veteran's remote history is not a significant factor.  
See Francisco, supra.

Moreover, neither the veteran or his representative has 
identified any other factor which would allow for the 
assignment of a 70 percent or higher disability rating, and 
the Board itself has identified none.

In summary, as explained in detail above the evidence of 
record does not show occupational or social impairment severe 
enough to qualify for a rating in excess of that which 
corresponds to the currently assigned 30 percent.    

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  

The medical evidence of record does not support the 
proposition that the veteran's PTSD symptomatology has 
changed during the course of the appeal.  VA treatment 
records do not detail any ongoing mental health treatment.  
In May 2001 the veteran reported for a VA compensation and 
pension examination designed to evaluate his PTSD.  At that 
time, the veteran reported use of Zoloft and Xanax in order 
to control nervousness and stress associated with PTSD.  The 
April 2003 letter from Dr. A.A. indicated that the veteran 
continued on those medications as reported in May 2001.  The 
April 2003 private physician's letter and May 2001 VA 
examination report both identified the veteran's major PTSD 
symptoms as nightmares, sleeplessness and feelings of 
depression.  There is nothing in the record which indicates 
that the PTSD symptoms have become appreciably worse, or 
better, at any time dure the appeal period.  Accordingly, the 
medical evidence of record does not support the proposition 
that the severity of the veteran's PTSD has changed during 
the course of the appeal or from the initially assigned 30 
percent disability rating.     
 
Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected PTSD.  If the veteran wishes to have the RO 
consider the matter of extraschedular rating or ratings, he 
should contact the RO.   

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


